Wyly, J.,
dissenting. I agree that the defendant caused the arrest of plaintiff without showing probable cause. Malice is presumed. Damages should be imposed, but five thousand dollars is disproportionate to the offense; it is excessive. I think one thousand dollars sufficient. The policy of the law in enforcing vindictive damages is to correct the evil— to deter others from committing the offense. It is not to enrich the. party wronged, or to destroy the wrong-doer.
I therefore dissent in this .case.
Rehearing granted.